Proceeding under article 78 of the Civil Practice Act to compel the board of transportation of the city of Hew York to perform the duty specifically enjoined upon it by law concerning certain seniority rights of petitioner and others in its employ. The board appeals from an order denying its motion to dismiss the petition and from an order resettling such order. Resettled order reversed on the law, with $50 costs and disbursements, motion granted, without costs, and petition dismissed. The appeal from the original order is dismissed. In our opinion, the word “ seniority ” as used in chapter 927 of the Laws of 1939 has no application to the type of seniority rights which the petitioner seeks to have the board of transportation provide. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.